FILED        -
                                                                               OW    1
                                                            COUWf OF APPEALS1-11.01.!
                                                             STATE OF WASH;n

                                                             .2111B     16 V:111 t GO




            IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


DWA INVESTMENTS, LLC,
                                                       No. 77154-0-I/Linked w/
                                                       No. 77153-1-1
                       Respondent,
                                                       DIVISION ONE
       V.

MARCEL MADDOX BEY,                                     UNPUBLISHED OPINION

                       Appellant.                     FILED: January 16, 2018

       SPEARMAN, J. — The buyer at a nonjudicial foreclosure sale may bring an
unlawful detainer action if the previous owner does not vacate. The only issue in an

unlawful detainer action is the right to possession. DWA Investments, LLC(DWA)

bought Marcel Maddox Bey's' home at a trustee's sale and brought an unlawful

detainer action when Maddox Bey did not vacate the premises. The trial court ruled

that DWA was entitled to possession and issued a writ of restitution. Maddox Bey

appeals, asserting, among other arguments, that the trustee's sale was void, DWA did

not prove it purchased the property, and DWA was not a bona fide purchaser. Finding

no error, we affirm.




       1 Marcel Maddox is the named defendant in this action. He refers to himself as Marcel Maddox
Bey. We follow his usage.
No. 77154-0-I/Linked w/77153-1-I/2

                                             FACTS

        Maddox Bey defaulted on a home loan and the lender foreclosed. A

trustee's sale was set for July 22, 2016. On July 20, Maddox Bey named the

lender in an action to quiet title.2 Maddox Bey declared that he rescinded his

signature on the deed of trust and was no longer liable for any debt arising from

the deed. He also filed documents proclaiming that, as a Moorish-American, he

was immune from taxation as well as criminal and civil jurisdiction of the United

States. Maddox Bey's complaint did not seek to restrain the trustee's sale.

        The trustee's sale took place as scheduled on July 22. DWA bought the

property. Maddox Bey did not vacate and, on August 12, DWA brought an

unlawful detainer action. The trial court found that DWA purchased the property

at the trustee's sale. The trial court also found that Maddox Bey received notice

that his right to occupy the property had terminated and he failed to show any

ground permitting his continued occupation. The court ruled in favor of DWA and

issued a writ of restitution. Maddox Bey appeals.

                                         DISCUSSION

        An unlawful detainer action is a summary proceeding for determining the

right of possession of real property. Munden v. Hazelriqg, 105 Wash. 2d 39, 45, 711

P.2d 295(1985)(citing RCW 59.12.030). Because it is a summary proceeding,

the action is limited to the question of possession. Id. (citing Kessler v. Nielsen, 3
Wash. App. 120, 472 P.2d 616 (1970)). Unlawful detainer is available to the buyer


      21n a related appeal, Maddox Bey challenges the trial court's dismissal of his quiet title action.
See Maddox Bey v. Guild Mortgage Company, No. 77153-1-1.


                                                    2
No. 77154-0-I/Linked w/77153-1-I/3

at a nonjudicial foreclosure sale if the previous owner does not vacate. RCW

61.24.060(1). The buyer must comply with statutory notice requirements. RCW

61.24.060(2).

       We review the trial court's findings of fact in an unlawful detainer action for

substantial evidence and its conclusions of law de novo. Pham v. Corbett, 187
Wash. App. 816, 825, 351 P.3d 214(2015)(citing Hegwine v. Longview Fibre Co.,

Inc., 132 Wash. App. 546, 555-56, 132 P.3d 789 (2006)). Unchallenged findings of

fact are verities on appeal. Id. (citing Cowiche Canyon Conservancy v. Bosley,

118 Wash. 2d 801, 808, 828 P.2d 549(1992)).

       In this case, the trial court found that DWA purchased the property at the

trustee's sale. The trial court also found that Maddox Bey received notice but

failed to vacate the property. Maddox Bey does not challenge these findings.

They are verities on appeal.

       Maddox Bey contends the trial court erred in issuing a writ of restitution for

several reasons. He argues that DWA failed to prove that it purchased the

property at the trustee's sale because, at the hearing, DWA did not call any

witnesses with first-hand knowledge. Maddox Bey also asserts that the trustee's

sale was void and could not result in lawful title. Neither argument has merit.

       First, the trial court found that DWA purchased the property and, because

Maddox Bey did not challenge the finding, it is a verity on appeal. Pham, 187 Wn.

App. at 825.

       Second, Maddox Bey acknowledges that DWA submitted a trustee's deed

in support of its claim that it legitimately purchased the property. It is well settled


                                              3
No. 77154-0-I/Linked w/77153-1-I/4

that a trustee's deed that recites the facts showing that the sale was conducted in

compliance with the Deed of Trust Act(DTA)is "prima facie evidence of such

compliance and conclusive evidence thereof in favor of bona fide purchasers. . .

RCW 61.24.040(7).

       Here, Maddox Bey's assertion that the sale was void rests solely on his

unilateral rescission of his signature on the deed of trust. But he cites no

authority recognizing unilateral rescission of signature as a ground to escape

contractual obligations. Nor does he challenge the deed's adequacy or point to

any evidence that the sale failed to comply with the DTA. The trial court did not

err in rejecting his argument that the trustee's sale was invalid.

       Maddox Bey next contends that DWA was not a bona fide purchaser. A

bona fide purchaser is one who buys real property for valuable consideration

without notice of title or sale defects. Albice, 174 Wash. 2d at 573. The party

challenging the buyer's status has the burden of proving that the buyer had

actual or constructive notice of such a defect. Glaser v. Ho!doff, 56 Wash. 2d 204,

209, 352 P.2d 212(1960). A buyer who has knowledge or information that would

cause a reasonable person to inquire has constructive knowledge of everything

the inquiry would have revealed. Albice, 174 Wash. 2d at 573. See also Steward v.

Good, 51 Wash. App. 509, 513, 754 P.2d 150(1988)(where a buyer has reason to

inquire, and inquiry would lead to the discovery of defects in the title, the buyer is

not a bona fide purchaser)(citations omitted).




                                             4
No. 77154-0-I/Linked w/77153-1-I/5

        Maddox Bey asserts that he informed Jeremie Dufault, one of DWA's

principals, that he had filed a lawsuit to quiet title to the property.3 But, even if

Dufault had notice of Maddox Bey's lawsuit, any inquiry into the action would

have revealed no title or sale defects. Maddox Bey's quiet title complaint did not

allege that he had satisfied the underlying debt or that the trustee's sale failed to

comply with statutory procedures. The complaint did not seek to enjoin the sale.

If DWA had a duty to inquire, the inquiry would have revealed the validity of the

trustee's sale. Maddox Bey fails to show that DWA was not a bona fide

Purchaser.

        It is difficult to follow Maddox Bey's further arguments. He challenges the

trial court's ruling for DWA on the grounds that he is not subject to the jurisdiction

of the United States or the State of Washington and the unlawful detainer action

violates his treaty and constitutional rights as a Moorish-American. He appears to

argue that DWA failed to honor a tender of credit posted while this appeal was

pending and this failure constituted cruel and unusual punishment. Maddox Bey

asserts that he is entitled to money damages for wrongful eviction and violation

of his liberty. We do not consider these arguments because Maddox-Bey fails to

explain how they are pertinent to the unlawful detainer action or support them

with relevant authority.4




        3 Maddox Bey relies on evidence of his conversation with Dufault. DWA contends this evidence
was not in the record below and should not be considered on this appeal. Because the evidence is not
relevant to our resolution of the issue, we do not address its admissibility.
        4 The authority Maddox Bey cites, including the United States Constitution, the Bill of Rights, and
the Washington State Constitution, provides no support for his assertions.


                                                    5
No. 77154-0-1/Linked w/77153-1-1/6

      Affirmed.




WE CONCUR:




                                     6
                                                                        LU
                                                             CCAJRI OF APT- EALS L1W
                                                              STATE. OF WASI -0;.1
                                                                                   00
                                                              VIII M.1 15 AV: 11 t




             IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


DWA INVESTMENTS, LLC,
                                                       No. 77154-0-I/Linked w/
                                                       No. 77153-1-1
                        Respondent,
                                                       DIVISION ONE
        V.

MARCEL MADDOX BEY,                                     UNPUBLISHED OPINION

                       Appellant.                      FILED: January 16, 2018

        SPEARMAN, J. — The buyer at a nonjudicial foreclosure sale may bring an
unlawful detainer action if the previous owner does not vacate. The only issue in an

unlawful detainer action is the right to possession. DWA Investments, LLC(DWA)

bought Marcel Maddox Bey's1 home at a trustee's sale and brought an unlawful

detainer action when Maddox Bey did not vacate the premises. The trial court ruled

that DWA was entitled to possession and issued a writ of restitution. Maddox Bey

appeals, asserting, among other arguments, that the trustee's sale was void, DWA did

not prove it purchased the property, and DWA was not a bona fide purchaser. Finding

no error, we affirm.




       1 Marcel Maddox is the named defendant in this action. He refers to himself as Marcel Maddox
Bey. We follow his usage.
 No. 77154-0-I/Linked w/77153-1-I/2

                                              FACTS

         Maddox Bey defaulted on a home loan and the lender foreclosed. A

trustee's sale was set for July 22, 2016. On July 20, Maddox Bey named the

lender in an action to quiet title.2 Maddox Bey declared that he rescinded his

signature on the deed of trust and was no longer liable for any debt arising from

the deed. He also filed documents proclaiming that, as a Moorish-American, he

was immune from taxation as well as criminal and civil jurisdiction of the United

States. Maddox Bey's complaint did not seek to restrain the trustee's sale.

        The trustee's sale took place as scheduled on July 22. DWA bought the

property. Maddox Bey did not vacate and, on August 12, DWA brought an

unlawful detainer action. The trial court found that DWA purchased the property

at the trustee's sale. The trial court also found that Maddox Bey received notice

that his right to occupy the property had terminated and he failed to show any

ground permitting his continued occupation. The court ruled in favor of DWA and

issued a writ of restitution. Maddox Bey appeals.

                                         DISCUSSION

        An unlawful detainer action is a summary proceeding for determining the

right of possession of real property. Munden v. Hazelriqg, 105 Wash. 2d 39, 45, 711

P.2d 295(1985)(citing RCW 59.12.030). Because it is a summary proceeding,

the action is limited to the question of possession. Id. (citing Kessler v. Nielsen, 3
Wash. App. 120,472 P.2d 616 (1970)). Unlawful detainer is available to the buyer


      2In a related appeal, Maddox Bey challenges the trial court's dismissal of his quiet title action.
See Maddox Bey v. Guild Mortgage Company, No. 77153-1-1.


                                                    2
No. 77154-0-I/Linked w/77153-1-I/3

at a nonjudicial foreclosure sale if the previous owner does not vacate. RCW

61.24.060(1). The buyer must comply with statutory notice requirements. RCW

61.24.060(2).

       We review the trial court's findings of fact in an unlawful detainer action for

substantial evidence and its conclusions of law de novo. Pham v. Corbett, 187
Wash. App. 816, 825, 351 P.3d 214(2015)(citing Hegwine v. Longview Fibre Co.,

Inc., 132 Wash. App. 546, 555-56, 132 P.3d 789(2006)). Unchallenged findings of

fact are verities on appeal. Id. (citing Cowiche Canyon Conservancy v. Bosley,

118 Wash. 2d 801, 808, 828 P.2d 549(1992)).

       In this case, the trial court found that DWA purchased the property at the

trustee's sale. The trial court also found that Maddox Bey received notice but

failed to vacate the property. Maddox Bey does not challenge these findings.

They are verities on appeal.

       Maddox Bey contends the trial court erred in issuing a writ of restitution for

several reasons. He argues that DWA failed to prove that it purchased the

property at the trustee's sale because, at the hearing, DWA did not call any

witnesses with first-hand knowledge. Maddox Bey also asserts that the trustee's

sale was void and could not result in lawful title. Neither argument has merit.

       First, the trial court found that DWA purchased the property and, because

Maddox Bey did not challenge the finding, it is a verity on appeal. Pham, 187 Wn.

App. at 825.

       Second, Maddox Bey acknowledges that DWA submitted a trustee's deed

in support of its claim that it legitimately purchased the property. It is well settled


                                              3
No. 77154-0-I/Linked w/77153-1-I/4

that a trustee's deed that recites the facts showing that the sale was conducted in

compliance with the Deed of Trust Act(DTA)is "prima facie evidence of such

compliance and conclusive evidence thereof in favor of bona fide purchasers... ."

RCW 61.24.040(7).

       Here, Maddox Bey's assertion that the sale was void rests solely on his

unilateral rescission of his signature on the deed of trust. But he cites no

authority recognizing unilateral rescission of signature as a ground to escape

contractual obligations. Nor does he challenge the deed's adequacy or point to

any evidence that the sale failed to comply with the DTA. The trial court did not

err in rejecting his argument that the trustee's sale was invalid.

       Maddox Bey next contends that DWA was not a bona fide purchaser. A

bona fide purchaser is one who buys real property for valuable consideration

without notice of title or sale defects. Albice, 174 Wash. 2d at 573. The party

challenging the buyer's status has the burden of proving that the buyer had

actual or constructive notice of such a defect. Glaser v. Holdorf, 56 Wash. 2d 204,

209, 352 P.2d 212(1960). A buyer who has knowledge or information that would

cause a reasonable person to inquire has constructive knowledge of everything

the inquiry would have revealed. Albice, 174 Wash. 2d at 573. See also Steward v.

Good, 51 Wash. App. 509, 513, 754 P.2d 150(1988)(where a buyer has reason to

inquire, and inquiry would lead to the discovery of defects in the title, the buyer is

not a bona fide purchaser)(citations omitted).




                                             4
 No. 77154-0-I/Linked w/77153-1-I/5

         Maddox Bey asserts that he informed Jeremie Dufault, one of DWA's

principals, that he had filed a lawsuit to quiet title to the property.3 But, even if

Dufault had notice of Maddox Bey's lawsuit, any inquiry into the action would

have revealed no title or sale defects. Maddox Bey's quiet title complaint did not

allege that he had satisfied the underlying debt or that the trustee's sale failed to

comply with statutory procedures. The complaint did not seek to enjoin the sale.

If DWA had a duty to inquire,•the inquiry would have revealed the validity of the

trustee's sale. Maddox Bey fails to show that DWA was not a bona fide

purchaser.

        It is difficult to follow Maddox Bey's further arguments. He challenges the

trial court's ruling for DWA on the grounds that he is not subject to the jurisdiction

of the United States or the State of Washington and the unlawful detainer action •

violates his treaty and constitutional rights as a Moorish-American. He appears to

argue that DWA failed to honor a tender of credit posted while this appeal was

pending and this failure constituted cruel and unusual punishment. Maddox Bey

asserts that he is entitled to money damages for wrongful eviction and violation

of his liberty. We do not consider these arguments because Maddox-Bey fails to

explain how they are pertinent to the unlawful detainer action or support them

with relevant authority.4




        3 Maddox Bey relies on evidence of his conversation with Dufault. DWA contends this evidence
was not in the record below and should not be considered on this appeal. Because the evidence is not
relevant to our resolution of the issue, we do not address its admissibility.
        4 The authority Maddox Bey cites, including the United States Constitution, the Bill of Rights, and
the Washington State Constitution, provides no support for his assertions.


                                                    5
No. 77154-0-I/Linked w/77153-1-I/6

      Affirmed.




WE CONCUR:




                                     6